      Case 4:18-cv-00910-MHH-HNJ Document 88 Filed 08/31/21 Page 1 of 2                     FILED
                                                                                   2021 Aug-31 PM 03:54
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

 DALE W. GILLEY, JR.,                      )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )    Case No. 4:18-cv-00910-MHH-HNJ
                                           )
 KELVIN WYSINGER, et al.,                  )
                                           )
       Defendants.                         )

                           MEMORANDUM OPINION

      The plaintiff, Dale W. Gilley, Jr., filed a pro se second amended complaint

pursuant to 42 U.S.C. § 1983 alleging violation of his rights under the Constitution

or laws of the United States. (Doc. 17). On July 28, 2021, the Magistrate Judge

entered a report recommending that the Court grant the defendants’ motion for

summary judgment and dismiss this action with prejudice. (Doc. 85). Although the

parties were advised of their right to file specific written objections within 14 days,

the Court has not received objections.

      Having reviewed the materials in the Court’s electronic record, including the

report and recommendation, the Court adopts the Magistrate Judge’s report and

accepts his recommendation. Under the particular facts of this case, the Court agrees

that binding authority warrants judgment for the defendants on Mr. Gilley’s

excessive force claim based on qualified immunity. The Court also agrees with the
     Case 4:18-cv-00910-MHH-HNJ Document 88 Filed 08/31/21 Page 2 of 2




Magistrate Judge’s analysis of Mr. Gilley’s claims under the PREA, administrative

regulations, and the Fourteenth Amendment. Accordingly, by separate order, the

Court will enter judgment for the defendants on Mr. Gilley’s claims against them.

      DONE and ORDERED this August 31, 2021.


                                   _________________________________
                                   MADELINE HUGHES HAIKALA
                                   UNITED STATES DISTRICT JUDGE




                                        2
